Citation Nr: 0919337	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-35 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the hands and feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1955.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  But the Board will go 
ahead and decide the service connection claim for residuals 
of frostbite.  


FINDING OF FACT

There is no competent or credible evidence of a current 
diagnosis for residuals of frostbite or a cold-weather 
injury.  


CONCLUSION OF LAW

The Veteran does not have frostbite residuals from disease or 
injury incurred in or aggravated during his military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As to the issue of service connection for frostbite 
residuals, review of the claims folder reveals compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the Veteran dated in May and 
July of 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the November 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

With respect to the duty to assist, the RO has secured the 
Veteran's service separation examination, several morning 
reports, and post-service VA treatment records.  In addition, 
the Veteran has also submitted several written personal 
statements.  There is no indication in the claims folder that 
the Veteran identified and authorized VA to obtain any 
additional private records.  

The Board notes that, with regard to the Veteran's service 
treatment records (STRs), it has been advised by the 
National Personnel Records Center (NPRC) that his STRs, 
except those indicated above, appear to have been destroyed 
in the fire at the NPRC in St. Louis, Missouri, in July 1973.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Here, the VA attempted to obtain alternate records in this 
case.  The RO sent the Veteran a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, which he 
completed and returned in an effort to locate alternate 
service records.  Based on the information he provided, in 
October 2006 the NPRC was able to obtain morning reports 
confirming that he was excused from duty for certain days in 
July and August of 1955.  The Veteran reported treatment for 
hernia at that time during service.  Service connection for 
inguinal hernia was granted by the RO and is not currently on 
appeal.  Importantly, there is no mention, either express 
or implied, of frostbite in these morning reports.  The NPRC 
also found that no Surgeon General's Office (SGO) records 
were available.  All procedures to obtain missing STRs were 
correctly followed, and all efforts have been exhausted such 
that further attempts would be futile.  There is, therefore, 
no basis for any further pursuit of the Veteran's STRs.  See 
38 C.F.R. § 3.159(c)(2) and (3).  

Therefore, the Board is satisfied that the duties to notify 
and assist have been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  Each disabling condition for 
which the Veteran seeks service connection must be considered 
on the basis of the places, types, and circumstances of 
service as shown by service records.  38 C.F.R. § 3.303(a).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007), the Federal Circuit Court rejected as too broad "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
Instead, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id. at 1377 (footnote omitted).  For example, 
a layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer.  Id. at 1377 n.4.

In fact, the U.S. Court of Appeals for Veterans Claims 
(Court) has specifically held that a Veteran is competent to 
relate a lay description concerning the residual symptoms of 
an alleged cold-weather injury.  The Court stated that the 
Board could not simply ignore his statements, and if the 
Board determined that such evidence was not credible, they 
must provide adequate reasons and bases as to why they were 
discrediting it.  Goss v. Brown, 9 Vet. App. 109, 113 (1996).

Chronic fungal infection of the feet, disturbances of nail 
growth, peripheral neuropathy, numbness, and weakness may be 
signs and symptoms of residuals of a cold weather injury.  
See VA Adjudication Procedure Manual, M21-1MR, Part I, 
Subpart iv, Chapter 4, Section E, Topic 21, Block c.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Frostbite Residuals

The Veteran contends that he has current residuals of 
frostbite to the hands and feet due to his military service 
in Korea.  See December 2006 Notice of Disagreement.  The 
Veteran's DD Form 214 confirms that he served in Korea for 
nine months in the early 1950s.  His military occupational 
specialty (MOS) is listed as a heavy vehicle truck driver.  
As mentioned above, the majority of the Veteran's STRs are 
missing.  However, his September 1955 separation examination 
does reveal a history of treatment for athlete's foot during 
service.  But there is no mention that his athlete's foot is 
associated with cold weather residuals, including frostbite, 
during service.  More importantly, he has never elaborated 
upon the current specific symptoms he has of the hands and 
feet due to his alleged frostbite.  However, the Board 
acknowledges the Veteran is indeed competent to relate that 
he was exposed to cold weather during service, especially 
given the heightened duty due to his missing STRs.  Goss, 9 
Vet. App. at 113.  

Regardless, even assuming in-service frostbite in the early 
1950s, there is no competent or credible evidence of a 
current disability of the hands and feet associated with a 
frostbite injury during service.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA treatment records dated in 
April and August of 2006 reveal a normal physical examination 
of the Veteran's skin, extremities, and neurologic functions.  
Although the Veteran reported a history of frostbite to the 
hands and feet in Korea, he has not related a sufficient lay 
description concerning the residual symptoms of his alleged 
cold-weather injury.  Moreover, there is no diagnosis that 
links any medical disorder the Veteran has to residuals of 
frostbite.  In addition, the claims folder is negative for 
any lay or medical evidence recording complaints, treatment, 
or a diagnosis of residuals of frostbite until the Veteran 
filed his claim in April 2006, over 50 years after separation 
from service.  That is, there is no evidence or clear 
allegation of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
In short, absent evidence of current residuals of frostbite 
or a cold-weather injury to the hands and feet, service 
connection is not warranted.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, service connection for residuals of 
frostbite to the hands and feet is denied because the medical 
evidence fails to establish the veteran has a current 
disability for which service connection may be granted.  

As preponderance of the evidence is against service 
connection for residuals of frostbite to the hands and feet, 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of frostbite to the hands 
and feet is denied.  


REMAND

Before addressing the merits of the hearing loss and tinnitus 
claims, the Board finds that additional development of the 
evidence is required.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Veteran contends that he has current bilateral hearing 
loss and tinnitus attributable to acoustic trauma during 
service due to his MOS as a heavy vehicle driver.  As 
discussed above, most of the Veteran's STRs are missing and 
not available.  The only STR present in the claims folder is 
the Veteran's separation examination from September 1955.  
Upon separation, the Veteran's hearing was normal according 
to a whispered-voice test.  But the Board finds this 
examination to be of limited probative value due to the fact 
that a more scientific and accurate International Standards 
Organization (ISO) audiometric test, which is utilized in 
current times, was not available in the 1950s.  

In any event, a hearing loss disability according to the 
threshold standards of 38 C.F.R. § 3.385 was not evidenced 
upon separation.  The pertinent VA regulation indicates 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

However, as the Court indicated in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required 
during service, only currently.  Ledford, 3 Vet. App. at 89.  
In fact, the laws and regulations do not specifically require 
complaints of or treatment for hearing loss during service in 
order to establish service connection.  Id.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, 
even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service).

Post-service, there is no evidence or allegation of hearing 
loss in the claims folder until August 2006 when the Veteran 
reported that he was not able to pass a hearing test at his 
commercial truck driver's examination.  See VA treatment 
record dated in August 2006.  The VA assessed him to have 
bilateral hearing loss but did not render this diagnosis 
based on audiological testing.  There is simply no audiogram 
of record satisfying the requirements of § 3.385 of an actual 
hearing loss disability by VA standards.  Thus, it is unclear 
from the record whether he meets the threshold minimum 
requirements of § 3.385 to consider whether the extent of his 
hearing loss constitutes a disability by VA standards.  

As such, based on this evidence and the Court's recent 
decision in McLendon, a VA medical examination and opinion 
are needed to determine whether the Veteran now satisfies the 
threshold minimum requirements of § 3.385 and, if he does, to 
determine whether his current bilateral hearing loss and 
tinnitus are attributable to his military service, 
and especially to any in-service acoustic trauma reported by 
the Veteran.

Accordingly, the hearing loss and tinnitus claims are 
REMANDED for the following development and consideration:

1.	Arrange for the Veteran to undergo a VA 
audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination must include 
audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  Furthermore, the claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent history.  

      Based on the test results and review 
of the claims file, and assuming the 
Veteran has sufficient hearing loss to 
meet the threshold minimum requirements 
of 38 C.F.R. § 3.385, the examiner 
should render an opinion whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) the Veteran's current 
bilateral hearing loss and tinnitus 
disorders are the result of his military 
service - and, in particular, 
any acoustic trauma he may have sustained 
as a heavy vehicle driver.  The Board 
notes that the examiner should not 
dismiss the Veteran's reported history of 
in-service acoustic trauma simply because 
there is no evidence of in-service 
treatment for hearing loss, as the 
service treatment records are unavailable 
for review.  The examiner should also 
comment on the clinical significance of 
any post-service acoustic trauma due to 
the Veteran's employment as a commercial 
truck driver as it relates to the current 
disability. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

2.	Thereafter, readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus in light of the 
additional evidence obtained since the 
June 2007 Statement of the Case.  If 
these claims are not resolved to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of these remaining claims.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§  5109B, 7112 (West Supp. 2008).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


